DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Drawings
Figures 1-2(d) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0345864 to Kinsman et al. (hereinafter “Kinsman”).
	Regarding claim 1, Kinsman teaches an electronic component assembly, comprising a circuit board (e.g., fig. 1, element 12 and at least element 14 of 18; [0044]) comprising at least one thermal pad (e.g., fig. 1, element 14 of 18; [0044]; the thermal pad is recited as part of the circuit board, i.e., “comprising”) disposed on a top surface of the circuit board (e.g., fig. 1), and an image sensor (e.g., fig. 1, element 4; [0043]) disposed on the top surface of the circuit board (e.g., fig. 1) comprising at least one conductive pad disposed at at least one corner of the image sensor (e.g., fig. 1, element 26; [0045]), wherein the at least one thermal pad is coupled to the at least one conductive pad of the image sensor (e.g., fig. 1), and wherein the at least one thermal pad is formed with a plurality of first thermal vias penetrating the thermal pad and the circuit board (e.g., fig. 1, elements 20; [0044]).
	Regarding claim 2, Kinsman teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the assembly further comprising a thermally conductive layer disposed on a bottom surface of the circuit board (e.g., fig. 1, element 16 of 18; [0044]).  
Regarding claim 3, Kinsman teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 2, supra) including teaching wherein the thermally 
Regarding claim 4, Kinsman teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the assembly further comprising a thermal compound material (e.g., fig. 1, element 26; [0045], gold wires, though other metals or conductive elements could be used) applied between corner areas of the image sensor and the corner areas of the thermal pad comprising the thermal vias (e.g., fig. 1, elements run from corners of image sensor to corners of the areas having the thermal vias, where wires meet) and extending along lengths of the thermal pad to be in contact with the top surface of the circuit board (e.g., see fig. 1). 
Regarding claim 5, Kinsman teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein at least one of the plurality of first thermal vias has a shape of a cylinder (e.g., fig. 1, see vertical vias; [0044]).  
Regarding claim 6, Kinsman teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein at least one of the plurality of first thermal vias is filled with a thermally conductive material ([0044], may be formed of a metal such as copper, aluminum, gold, etc.).  
Regarding claim 8, Kinsman teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein at least one of the plurality of first thermal vias is formed with copper (Cu) or copper alloy ([0044], may be formed of a metal such as copper, aluminum, gold, etc.).  
Regarding claim 9, Kinsman teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the assembly further comprising a cooling structuring coupled to the circuit board (e.g., fig. 1, element 36, allows for airflow between solder balls; [0046]).  
Regarding claim 12, Kinsman teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the assembly further comprising a lens mount (e.g., fig. 1, element 34), the lens mount and the image sensor being horizontally disposed on a same surface of the top surface of the circuit board (e.g., fig. 1, see surface of circuit board, element 12 and at least element 14 of 18).  

Claims 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0226515 to Skeete.
Regarding claim 14, Skeete teaches an image sensor assembly, comprising a cooling structure comprising at least one thermoelectric cooling element (TEC) (e.g., fig. 3, at least element 303; [0023]), a circuit board disposed on the cooling structure (TEC) (e.g., fig. 3, element 324; [0027]), an image sensor (TEC) (e.g., fig. 3, element 330; [0031]), and a lens (TEC) (e.g., fig. 3, element 362; [0031]).
Regarding claim 16, Skeete teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching wherein the image sensor assembly comprises a structure with a chamber (e.g., fig. 3, opening 352; [0029]) or a structure without a chamber.  
Regarding claim 19, Skeete teaches all of the limitations of claim 19 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching the assembly further 
Regarding claim 20, Skeete teaches all of the limitations of claim 20 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching the assembly further comprising a lens mount (e.g., fig. 3, element 350; [0032]), the image sensor and the lens mount being disposed to vertically overlap on a top surface of the circuit board (e.g., fig. 3, element 350 and image sensor 330 each overlap a top surface of the circuit board 324 vertically, even if not both in vertical alignment, which is not currently claimed).  

 Allowable Subject Matter
Claims 7, 10, 11, 13, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697